Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered March 7, 1985, convicting him of rape in the first degree and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutrix’s summation at trial did not deny the defendant his right to a fair trial (see, People v Shanis, 36 NY2d 697). Any possible error committed by the prosecutrix in repeating her remarks concerning the slowness of the criminal justice system over the sustained objection of the defendant’s counsel was cured by the Trial Judge’s prompt curative instructions (see, People v Galloway, 54 NY2d 396). Finally, the prosecutrix’s suggestion that the jury consider the complainant’s lack of motivation to lie was a proper comment in response to defense counsel’s repeated questioning of the complainant’s credibility during her closing remarks (see, People v Torres, 121 AD2d 663). Mangano, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.